COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal Hearing Officer J. Koehn, Hearing Officer L.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar
Appellate case number:      01-17-00849-CV
Trial court case number:    2015-11049
Trial court:                190th District Court of Harris County

      Appellant, Marvinell Harlan, has filed a “Motion for Clarification.” The motion is
dismissed as moot.
     Appellant’s motion for rehearing remains due to be filed no later than
December 7, 2018, with no extensions.
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd____
                    Acting individually  Acting for the Court

Date: ___November 29, 2018____